Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-23438-BLOOM/McAliley

  ANDY R. FONTAINE,

         Plaintiff,

  v.

  SECRETARY MARK INCH,
  FLORIDA DEPARTMENT OF
  CORRECTIONS., et al.,

         Defendants.
                                           /

                           ORDER DISMISSING CERTAIN CLAIMS AND
                              ALLOWING CLAIMS TO PROCEED

         THIS CAUSE is before the Court upon Plaintiff Andy R. Fontaine’s (“Plaintiff” or

  “Fontaine”) Second Amended Complaint, ECF No. [17]. For the reasons set forth below, the

  Second Amended Complaint is permitted to proceed in part and is dismissed in part.

         Plaintiff has been granted permission to proceed in forma pauperis and is therefore subject

  to the screening provisions of 28 U.S.C. § 1915(e)(2). See Farese v. Scherer, 342 F.3d 1223, 1228

  (11th Cir. 2003).

                                      I.       BACKGROUND

         Plaintiff is an inmate confined at the Dade Correctional Institution (“DCI”) and has filed

  this pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. [12] The Complaint set forth

  allegations that multiple prison officials violated his Eighth Amendment Rights. ECF No. [1]. The

  Court entered its Order to Amend Complaint, ECF No. [8], as the Complaint was improper based

  upon several pleading deficiencies. The Court advised that “[I]f Plaintiff’s amended complaint is

  directed toward more than one defendant, Plaintiff shall clearly specify how the alleged conduct
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 2 of 18

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  of each defendant arises out of the same transaction or is otherwise permissible in light of this

  Order.” Id. at 8. Plaintiff was permitted leave to amend the complaint.

         Plaintiff thereafter filed an Amended Complaint with three claims: excessive force,

  deliberate indifference to a serious medical need, and violations of the Americans with Disabilities

  Act (“ADA”). ECF No. [11]. The Court screened the Amended Complaint pursuant to 28 U.S.C.

  §1915A and dismissed the Amended Complaint. ECF No. [12]. The Court determined that, as

  alleged, Plaintiff’s excessive force claim against Defendants Inch and Colon was improper because

  supervisory officials are not vicariously liable under § 1983 for the unconstitutional acts of their

  subordinates. Id. at 7; Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (quoting West v.

  Tillman, 496 F.3d 1321, 1328 (11th Cir. 2007)). Plaintiff’s deliberate indifference to a serious

  medical need claim also failed because Plaintiff did not sufficiently allege Defendants had

  subjective knowledge of a risk of serious harm, disregard of that risk, or conduct amounting to

  more than gross negligence. ECF No. [12] at 10. Plaintiff’s ADA claim against Defendants Inch

  and Colon in their individual capacities failed because suit against individuals under Title II of the

  ADA is improper. Id. at 12; Brennan v. Thomas, 780 F. App’x 813, 823 (11th Cir. 2019).

         The Court granted Plaintiff a final opportunity to amend his claims, “but only to the extent

  that Plaintiff can identify John Doe correctional officers that he alleges used excessive force

  against him, and that the conduct alleged to violate the ADA also constitutes a violation of the

  Fourteenth Amendment, such that the Eleventh Amendment should not bar his claim.” ECF No.

  [12] at 13.

         Plaintiff filed a Second Amended Complaint against Defendants Mark Inch, Secretary of

  the Florida Department of Corrections in his official capacity, Jose Colon, Warden of Dade C.I. in

  his individual and official capacities, Centurion of Florida, LLC, Dena Tate, Health Services



                                                        2
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 3 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  Administrator, in her individual capacity, Franck Papillon, M.D., Chief Health Officer, in his

  individual capacity, Dora Gaxiola, M.D., in her individual capacity, and John Does #1 and #2,

  correctional officers in their individual and official capacities.

          Plaintiff alleges excessive force and deliberate indifference to his serious medical needs

  resulting in injuries that aggravated his pre-existing disability. Plaintiff alleges the following facts:

          Plaintiff is disabled and uses a wheelchair to move around due to a spinal injury. He was

  diagnosed with polyneuropathy prior to arriving at Dade Correctional Institute (“DCI”) and has

  nerve damage in his mid to lower body and muscle spasms throughout his back. ECF No. [12] at

  ¶ 3-4. Plaintiff’s condition causes “severe pain in the back, abdomen, pelvis, groin, penis, testicles,

  hips and legs. Id. at ¶ 3. Plaintiff arrived at DCI” on August 26, 2019. Id. at ¶ 1. He was scheduled

  to see a neurologist and prescribed Tegretol to manage his nerve pain. Id. at ¶ 3. A pain

  management plan was put in place that stated surgery should be performed to stimulate his spinal

  cord and he should be provided a transcutaneous electrical nerve stimulation (“TENS”) unit for

  his back spasms. .Id. at ¶ 5-6. A “TENS” unit was ordered but Centurion never provided it. Id. at

  ¶ 19.

          On October 24, 2019, Plaintiff inquired of Dr. Pino about his neurology consultation

  ordered at his prior institution and Dr. Pino renewed the request and filed a “DER” for Plaintiff’s

  Tegretol prescription to continue. Id. at ¶ 7. The neurology consultation was never scheduled

  because Centurion categorized the request as an Alternative Treatment Plan. Id. at ¶ 7-8. Plaintiff’s

  Tegretol prescription was stopped on three separate occasions, and the final time, Defendant Dr.

  Frank Papillion refused to renew the prescription. Id. at ¶ 10. Papillion instead prescribed Plaintiff

  Keppra, which did not provide relief for the nerve pain. Id. At a later appointment with Papillion

  and Defendant Health Services Administrator Dena Tate, Papillion refused to discuss any



                                                         3
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 4 of 18

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  neurology consultation or to provide alternative pain medication for polyneuropathy when Plaintiff

  told him that the Keppra did not work for the nerve pain. Id. at ¶ 12. Papillion told Plaintiff “if you

  were getting medical treatment [elsewhere] why did you come here [?]” Id. (alterations added).

  Plaintiff notes that the Tegretol was withheld for security reasons and not due to medical reasons.

  Id. at ¶ 11.

          Plaintiff filed sick calls and grievances for several months but received no treatment. Id. at

  ¶ 9. After six months of “multiple appointments delaying care,” Defendant Dr. Dora Glaxiola

  prescribed Plaintiff Cymbalta. Id. at ¶ 13. Plaintiff refused the Cymbalta and had a follow-up

  appointment with Glaxiola. Id. at ¶ 15. Glaxiola yelled at Plaintiff that he was allergic to everything

  and stated that she would only prescribe him nonsteroidal anti-inflammatory (“NSAID”) drugs.

  Id. However, Plaintiff did not receive any medication to treat his nerve pain or other pain. Id. At

  some later time, ARNP Fernandez prescribed Plaintiff a 30-day supply of Sulindac, a NSAID. Id.

  at ¶ 15. Papillion and Glaxiola never examined Plaintiff’s back. Id. at ¶ 20.

          Plaintiff alleges that Centurion’s policy limits the frequency and quantity of prescription

  refills. See id. at ¶ 16-17. Plaintiff alleges that it is Centurion’s policy to not allow prescription

  renewals until 90 days have elapsed since the prior prescription was filled. Id. at ¶ 16. Centurion

  policy also limits the quantity of pills that may be filled on a given prescription. Id. For example,

  for dispensing Sulindae, Centurion only permits a 30-day supply of two pills a day over a 90-day

  period. Id. This has resulted in the Plaintiff receiving no pain management treatment for “days,

  weeks, and months with no medical justification.” Id. at ¶ 17. Additionally, Plaintiff alleges that

  he was told by “multiple medical providers” at three separate intuitions that Centurion “no longer

  provides access to pain management doctors.” Id. at ¶ 25.




                                                        4
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 5 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


          Plaintiff has not seen a medical specialist for pain management since 2018, prior to arriving

  at DCI, when a pain management doctor ordered an MRI. Id. at ¶ 26. Plaintiff alleges that as a

  result of the delay and denial of specialist medical care and refusal to treat a diagnosed condition,

  Plaintiff experiences “severe pain, physical deterioration, mental anguish, loss of enjoyment of

  life, [and] increased disability.” Id. at ¶ 31.

          On June 6, 2020, Plaintiff was seen by the medical department complaining of severe chest

  pains that had lasted for a week. Id. at ¶ 38-39. The medical department performed an EKG and

  ordered he be transported to the hospital emergency room. Id. at ¶ 39. Plaintiff’s wheelchair was

  placed in a medical personnel’s office. Id. at ¶ 42. Defendant John Doe #1 restrained Plaintiff using

  handcuffs, a black box, waist chains, and shackles for transport in an ambulance to the hospital.

  Id. at ¶ 40, ¶ 43. When Plaintiff was being transported back to DCI, he told the FDOC officer he

  needed his wheelchair, but the officer failed to provide one. Id. at ¶ 44. Plaintiff was fully restrained

  again and brought to the wheelchair van where John Doe #1 used a hip-toss maneuver to relocate

  the Plaintiff from the hospital’s wheelchair to the van seat. Id. at ¶ 45. After transport, John Doe

  #1 retrieved a broken wheelchair with a faulty front tire assembly to transport Plaintiff. Id. at ¶46.

  Plaintiff informed John Doe #1 that the wheelchair was unsafe to use and told him where to find

  his wheelchair. Id. at ¶ 47, ¶ 49. John Doe #1 and Defendant John Doe #2 then picked Plaintiff up

  by the shoulders, still fully restrained, and “dragged him across the van and put him in a broken

  wheelchair,” injuring Plaintiff’s shoulders and aggravating his existing back spasms, nerve pain,

  and testical pain Id. at ¶ 47, ¶ 50.

          Plaintiff was left in the broken wheelchair in “a non-ADA Isolation Cell” for twenty-four

  hours during which time Plaintiff fell from the wheelchair while attempting to make the bed,

  further injuring himself. Id. at ¶ 49-50.



                                                         5
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 6 of 18

                                                            Case No. 20-cv-23438-BLOOM/McAliley


          Glaxiola and Papillion refused to discuss, provide treatment, or examine Plaintiff after he

  sustained injuries. Id. at ¶ 30, ¶ 50.

          Plaintiff seeks punitive, compensatory, and nominal damages from all defendants. Id. at ¶

  34-37, ¶ 58-60. Plaintiff seeks declaratory and injunctive relief as to claim one. Id. at ¶ 32-33.

          Plaintiff’s Second Amended Complaint is now before the Court for review.

                                   II.     STANDARD OF REVIEW

          Under either 28 U.S.C. § 1915(e)(2)(B)(ii) or 28 U.S.C. § 1915A, a complaint must be

  dismissed if the court determines that the complaint fails to state a claim on which relief may be

  granted. Wright v. Miranda, 740 F. App’x 692, 694 (11th Cir. 2018). In reviewing the complaint

  under § 1915(e), the court takes the allegations as true and construes them in the light most

  favorable to the Plaintiff. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003); Maps v. Miami

  Dade State Attorney, 693 F. App’x 784, 785 (11th Cir. 2017) (per curiam). Complaints filed by

  pro se prisoners are held to “less stringent standards than formal pleadings drafted by lawyers . . .

  .” Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).

          In order to “avoid dismissal for failure to state a claim, a complaint must contain factual

  allegations that, when accepted as true, allow the court to draw the reasonable inference that the

  defendant is liable for the alleged misconduct.” Wright, 740 F. App’x at 694 (citing Waldman v.

  Conway, 871 F.3d 1283, 1289 (11th Cir. 2017) (per curiam)). Although a pro se pleading is

  liberally construed, it must still “suggest that there is some factual support for a claim.” Id.

          To state a claim for relief under § 1983, a plaintiff must show that he was deprived of a

  federal right by a person acting under color of state law. Griffin v. City of Opa-Locka, 261 F.3d

  1295, 1303 (11th Cir. 2001). Under § 1915(e)(2)(B)(i), courts may dismiss as frivolous claims that

  are “based on an indisputably meritless legal theory” or “whose factual contentions are clearly

  baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989); Denton v. Hernandez, 504 U.S. 25, 31
                                                        6
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 7 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  (1992); Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

         Furthermore, the same standards govern dismissal for failure to state a claim under Fed. R.

  Civ. P. 12(b) and dismissal for failure to state a claim under § 1915(e)(2)(B)(ii). Mitchell v.

  Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus, under 28 U.S.C. § 1915(e)(2)(B)(ii), the

  court may dismiss a complaint that fails “to state a claim for relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

  plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

         Although federal courts give liberal construction to pro se pleadings, courts “nevertheless

  have required them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th

  Cir. 2007) (per curiam) (quotation omitted). Rule 8 requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  There is no required technical form, but “each allegation must be simple, concise, and direct.” Id.

  at 8(d)(1). The statement must “give the defendant fair notice of what the . . . claim is and the

  grounds upon which it rests.” Twombly, 550 U.S. at 555. (quotation omitted) (ellipses in original).

  Additionally, each separate claim should be presented in a separate numbered paragraph, with each

  paragraph “limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

         “[A] pro se pleading must still suggest that there is at least some factual support for a

  claim.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017) (internal citations omitted).

  “Yet even in the case of pro se litigants this leniency does not give a court license to serve as de

  facto counsel for a party, or to rewrite an otherwise deficient pleading in order to sustain an action.”

  Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (citing GJR Invs., Inc. v.

  Cnty. Of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)); see Rodriguez v. Scott, 775 F.



                                                         7
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 8 of 18

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  App’x 599, 603 (11th Cir. 2019). Pro se pleadings “must suggest (even if inartfully) that there is

  at least some factual support for a claim; it is not enough to just invoke a legal theory devoid of

  any factual basis.” Brown v. Orange Cnty. Corr. Dep’t, 699 F. App’x 916, 916-17 (11th Cir. 2017)

  (quoting Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015) (internal quotations

  omitted).

                                         III.   DISCUSSION

         Plaintiff advances two claims in his Second Amended Complaint.

  A.     Claim One

  Deliberate indifference

         Plaintiff’s first claim alleges deliberate indifference to a serious medical need. Plaintiff

  alleges he has pre-existing polyneuropathy and spinal cord injuries that were exacerbated due to

  delay and denial of adequate medical care from Defendants Papillion, Tate, and Gaxiola.

         The Eighth Amendment governs the conditions under which convicted prisoners are

  confined and the treatment they receive while in prison. Farmer v. Brennan, 511 U.S. 825, 832

  (1994). The Supreme Court has interpreted the Eighth Amendment to prohibit “deliberate

  indifference to serious medical needs of prisoners . . . .” Estelle v. Gamble, 429 U.S. 97, 102

  (1976). To prevail on a claim of deliberate indifference to a serious medical need, a plaintiff must

  show: (1) a serious medical need; (2) a defendant’s deliberate indifference to that need; and (3)

  causation between that indifference and the plaintiff’s injury. See Mann v. Taser Int’l, Inc., 588

  F.3d 1291, 1306-07 (11th Cir. 2009).

         To demonstrate that the Defendants were deliberately indifferent to Plaintiff's serious

  medical needs, Plaintiff must allege (1) subjective knowledge of a risk of serious harm; (2)

  disregard of that risk; (3) by conduct that is more than gross negligence. Melton v. Abston, 841

  F.3d 1207, 1223-24 (11th Cir. 2016) (citing Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir.

                                                       8
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 9 of 18

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  2011) (per curiam). Negligence in diagnosing or treating a medical condition, including “an

  inadvertent failure to provide adequate medical care,” does not state a valid claim for deliberate

  indifference. See Estelle, 429 U.S. at 105-06. Factual allegations must be “so grossly incompetent,

  inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

  Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986) (citation omitted). “A failure to respond to

  a known medical problem can also constitute deliberate indifference.” Waldrop v. Evans, 871 F.2d

  1030, 1033 (11th Cir. 1989); Farrow v. West, 320 F.3d 1235, 1247 (11th Cir. 2003) (finding that

  whether a delay in treatment is tolerable depends on the nature of the medical need and the reason

  for the delay).

         Here, Plaintiff’s diagnosis of neuropathy, back pain and spasms, and spinal cord injury

  constitute a serious medical need. See Monteleone v. Corizon, 686 F. App’x 655, 658 (11th Cir.

  2017). Plaintiff alleges that Defendant Dr. Frank Papillion was deliberately indifferent to

  Plaintiff’s serious medical needs when he refused to provide Plaintiff with the neurology

  consultation for pain management, refused to renew Plaintiff’s Tegretol prescription for his nerve

  pain, and refused to examine Plaintiff’s back. Plaintiff alleges he was receiving Tegretol

  prescriptions until Papillion refused to renew it, telling him, “[I]f you were getting medical

  treatment [elsewhere] why did you come here?” Plaintiff also notes that the Tegretol was withheld

  for security reasons and not due to medical reasons. Defendant Dena Tate was present when

  Papillion refused to renew Plaintiff’s prescription for Tegretol.

         Plaintiff filed grievances and sick calls, but Defendant Dr. Dora Glaxiola delayed

  Plaintiff’s care for six months and then refused to prescribe Plaintiff any medication to treat his

  nerve pain. Plaintiff alleges that Dr. Glaxiola prescribed Cymbalta but Plaintiff refused the




                                                       9
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 10 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  prescription. Dr. Glaxiola then did not prescribe Plaintiff anything further. Plaintiff alleges that

  Dr. Glaxiola refused to examine Plaintiff’s back.

          Considering the alleged facts as true, Defendants Papillion and Glaxiola knew of Plaintiff’s

  pre-existing medical conditions and prior course of recommended treatment, but Papillion and

  Glaxiola ignored Plaintiff’s requests for adequate medical treatment. Although a prior neurology

  consultation was scheduled, Papillion refused to discuss any neurology consultation or to provide

  alternative pain medication after Plaintiff told Papillion that Keppra did not work for his nerve

  pain. As a result of the denial of adequate medical treatment, Plaintiff has suffered “severe pain,

  physical deterioration, mental anguish, loss of enjoyment of life, [and] increased disability.” ECF

  No. [12] at ¶ 31.

          At this stage of the proceedings, when taking Plaintiff’s allegations as true, he has alleged

  sufficient facts to allow his deliberate indifference claims against Defendants Papillion and

  Glaxiola to proceed. Plaintiff alleges that Defendant Tate was present when Defendant Papillion

  refused to renew his Tegretol prescription. Plaintiff does not set forth sufficient allegations that

  Tate had subjective knowledge of a risk of serious harm and disregarded that risk by more than

  mere negligence. As such, Plaintiff’s claim against Defendant Tate is dismissed

          Plaintiff alleges that Defendant Centurion’s policies limit the frequency and quantity of

  prescription refills. Plaintiff also alleges that it was Centurion’s policy not to provide consultations

  for pain management specialists.

          Although a private entity, Centurion may be held liable under § 1983 to the extent it is

  tasked with providing medical care to inmates within the DCI facilities, which is a “function

  traditionally within the exclusive prerogative of the state.” Buckner v. Toro, 116 F.3d 450, 452

  (11th Cir. 1997) (per curiam) (citations omitted). However, a corporation cannot be liable under §



                                                        10
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 11 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  1983 for any action or inaction taken by its employees. McDowell v. Brown, 392 F.3d 1283, 1289

  (11th Cir. 2004); Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1309-10 (11th Cir. 2011). To hold a

  defendant liable as a supervisory official, a plaintiff must show that ‘the supervisor personally

  participate[d] in the alleged constitutional violation or [that] there is a causal connection between

  actions of the supervising official and the alleged constitutional deprivation.’” Ross v. Corizon

  Medical Services, 700 F. App’x 914, 917 (11th Cir. 2017) (quoting Hartley v. Parnell, 193 F.3d

  1263, 1269 (11th Cir. 1999)) (alterations in original).

         Defendant Centurion cannot be held liable simply because it employs Defendants

  Papillion, Glaxiola, and Tate. Plaintiff’s conclusory assertions of Centurion’s policy of limiting

  the frequency and quantity of prescriptions are not supported by factual allegations. Plaintiff states

  only that his prescription of Sulindae was limited to 60 pills in a 90-day period. Plaintiff’s

  extrapolation of his personal experience with prescription refills does not equate to Centurion

  having an official policy of limiting prescriptions. Plaintiff’s allegations that Centurion’s policy is

  to no longer provide access to pain management doctors fails for the same reasons. Plaintiff states

  he was told by multiple providers that this was Centurion’s policy but does not identify the source

  of these statements nor does Plaintiff elaborate on what “access to pain management doctors”

  entails. See Craig, 643 F.3d at 1312 (finding insufficient evidence to establish that “Georgia

  Correctional had a policy or custom of constitutional violations against detainees where plaintiff

  alleged that medical providers repeatedly gave him pain killers instead of treating him with more

  costly means). Plaintiff’s complaint describes his visits with multiple medical providers while at

  DCI. At different times while receiving Centurion’s medical services, he was prescribed Tegretol,

  Keppra, Cymbalta, and Sulindae. Plaintiff’s own allegations undermine his conclusory statements




                                                        11
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 12 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  that Centurion has a policy of refusing access to pain management doctors. Plaintiff’s claims

  against Defendant Centurion are dismissed without prejudice.

  B.      Claim Two

  Excessive force

          Plaintiff’s second claim alleges excessive force by Defendants John Doe #1 and John Doe

  #2. To establish a claim for excessive use of force in violation of the Eighth Amendment, “a

  plaintiff must show (1) that the force was sadistically and maliciously applied for the very purpose

  of causing harm,” and “(2) that more than a de minimis injury resulted.” Fischer v. Ellegood, 238

  F. App’x 428, 432 (11th Cir. 2007) (internal citation omitted).

          Factors to consider when determining whether the use of force was “malicious” or

  “sadistic” include: “(1) the extent of the injury; (2) the need for application of force; (3) the

  relationship between that need and the amount of force used; (4) any efforts made to temper the

  severity of a forceful response; and (5) the extent of the threat to the safety of staff and inmates, as

  reasonably perceived by the responsible officials on the basis of facts known to them.” Stallworth

  v. Tyson, 578 F. App’x 948, 953 (11th Cir. 2014) (citing Campbell v. Sikes, 169 F.3d 1353, 1375

  (11th Cir. 1999)) (internal quotations marks omitted). The court gives “a wide range of deference

  to prison officials acting to preserve discipline and security, including when considering decisions

  made at the scene of a disturbance.” Id. (quoting Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th

  Cir. 2009) (per curiam) (internal quotation marks omitted). The “focus of the Eighth Amendment

  inquiry is on the nature of the force applied, rather than the extent of injury inflicted.” Id. (citing

  Wilkins v. Gaddy, 559 U.S. 34, 39 (2010)).

          Here, Plaintiff alleges that Defendants committed excessive force against him when he was

  transported from the hospital. Defendant John Doe #1 used a “hip-toss” maneuver to relocate

  Plaintiff into the van seat. Once they arrived at DCI, the John Doe defendants picked Plaintiff up
                                                        12
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 13 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  by the shoulders while he was still fully restrained, dragged him across the transport van, and

  dropped him into a wheelchair that was broken. Plaintiff sustained injuries to his shoulders and

  further aggravation of his pre-existing nerve damage. At this stage of the proceedings, when taking

  Plaintiff’s allegations as true, he has established sufficient facts to allow his excessive force claim

  against Defendants John Doe #1 and John Doe #2. Plaintiff’s excessive force claims against

  Defendants John Doe #1 and John Doe #2 shall proceed.

         “[F]ictitious-party pleading is [generally] not permitted in federal court.” Richardson v.

  Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (citation omitted) (alterations added). To do so, the

  plaintiff must “adequately describe[] the person to be sued so that the person [can] be identified

  for service.” Dean v. Barber, 951 F.2d 1210, 1216 n.6 (11th Cir. 1992) (alterations added). The

  Court permitted Plaintiff leave to amend to identify the John Doe defendants and to allege

  additional facts to support the claim against them. Plaintiff describes traveling to the hospital in an

  ambulance on May 7, 2020, after having chest pains. The John Doe defendants were correctional

  officers employed at DCI on that date that participated in Plaintiff’s transport from the hospital

  back to DCI. Plaintiff states that the Florida Department of Corrections “is refusing to provide

  investigative report until discovery at which point the name can be provided.”

         Plaintiff is reminded it is his responsibility to provide sufficient identification by full name,

  title, physical description, and address so that the court can accomplish service of process on his

  behalf. See Order to Plaintiff to Provide Information for Service of Process, Jones v. Jane Doe

  One, Case No. 19-20946-CV-WILLIAMS/REID, (S.D. Fla. June 12, 2020) ECF No. [68] (citing

  Fowler v. Jones, 899 F.2d 1088, 1095 (11th Cir. 1990)) (ordering Plaintiff to file notice with the

  court identifying full name, badge number (if applicable), title, physical description, and address




                                                        13
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 14 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  of unidentified defendants or indicate with specificity Plaintiff’s efforts to obtain this information

  and responses to requests).

  Deliberate indifference

         Plaintiff alleges that after he sustained injuries due to the excessive force used upon him in

  transport, he was left alone in an isolation cell in the broken wheelchair. He then fell from the

  wheelchair causing further injury. Defendants Papillion and Glaxiola refused to discuss, examine,

  or treat these injuries. Plaintiff has not alleged specific facts to support that Defendants were aware

  of his injuries let alone that they had knowledge of serious injuries and refused to provide

  treatment. Plaintiff’s deliberate indifference claims against Defendants Papillion and Glaxiola are

  therefore dismissed.

  C.     ADA Claims

         The Court permitted Plaintiff leave to amend his Title II of the ADA claim in order to show

  that the conduct alleged to violate the ADA also constituted a violation of the Fourteenth

  Amendment. ECF No. [12] at 13; see Holbrook v. City of Alpharetta, Ga., 112 F.3d 1522, 1531

  (11th Cir. 1997) (“[A plaintiff] may not bring a cause of action under 42 U.S.C. § 1983 solely for

  alleged violations of the ADA . . . .”).

         Under Title II of the ADA, public entities are prohibited from discriminating against

  individuals with disabilities or denying them services because of their disabilities. Title II of the

  ADA, 42 U.S.C. § 12131 et seq., states that “no qualified individual with a disability shall, by

  reason of such disability, be excluded from participation in or be denied the benefits of the services,

  programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

  U.S.C. § 12132. In order to state a claim of discrimination under Title II, a claimant must prove

  (1) that he is a qualified individual with a disability and (2) that he was excluded from participation

  in or denied the benefits of the services, programs, or activities of a public entity, or was otherwise
                                                        14
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 15 of 18

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  discriminated against by the public entity (3) due to the claimant’s disability. Bircoll v. Miami-

  Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007).

         Plaintiff did not re-allege the stand-alone ADA claim previously set forth in the Amended

  Complaint. See ECF No. [11]. Instead, Plaintiff added conclusory statements to the excessive force

  and deliberate indifference to a serious medical need claims that those violations occurred due to

  discrimination based on his disability. Other than Plaintiff’s conclusory allegations that the

  excessive force and deliberate indifference were motivated by an intent to discriminate against him

  on the basis of his disability, there are no discernible factual allegations to support an ADA claim.

  To the extent that Plaintiff alleged an ADA claim, it is dismissed.

  D.     Defendants

         Plaintiff alleges damages claims against Defendants Mark Inch, Jose Colon, John Doe #1

  and John Doe #2 in their individual and official capacities. ECF No. [17] at ¶ 2, ¶ 6-8, ¶ 37, ¶ 58-

  60.

  Supervisor liability

         The Court previously dismissed Plaintiff’s individual-capacity claims against Defendants

  Inch and Colon because of well-settled law that supervisory officials are not liable under § 1983

  for the unconstitutional acts of their subordinates on the basis of respondeat superior or vicarious

  liability. See ECF No. [12] at III(B). Supervisory liability only exists if the supervisor personally

  participates in the alleged unconstitutional conduct or where there is a causal connection between

  the actions of a supervising official and the alleged constitutional deprivation. See Quinette V.

  Reed, 805 F. App’x 696, 705-06 (11th Cir. 2020). Plaintiff does not allege any facts with regard

  to Inch’s or Colon’s personal involvement in depriving Plaintiff of his constitutional rights.

  Plaintiff alleges that Inch “knows of” Centurion’s policy of limiting NSAIDs. ECF No. [17] at ¶

  24. Plaintiff alleges that Colon has knowledge of repeated use of excessive force and deliberate
                                                       15
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 16 of 18

                                                                Case No. 20-cv-23438-BLOOM/McAliley


  indifference on disabled inmates “and failed to correct it.” ECF No. [17] at ¶ 52. Plaintiff has not

  alleged factual allegations that support the existence of policies or customs permitting inadequate

  medical care and the mistreatment of disabled inmates nor has Plaintiff alleged a history of

  widespread abuse so as to put Inch and Colon on notice of the need to correct the alleged

  deprivations. See Quinette, 805 F. App’x at 706. The amended allegations against Defendants Inch

  and Colon in their individual capacity are conclusory and must be dismissed.

  Sovereign immunity

          Sovereign immunity bars Plaintiff’s claim for economic damages against Defendants Inch,

  Colon, and the John Doe Officers in their official capacity. As noted, the official-capacity claim

  against Inch is one against the state of Florida. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

  (1989) (“[A] suit against a state official in his or her official capacity is not a suit against the official

  but rather is a suit against the official’s office. As such, it is no different from a suit against the

  State itself.”) (internal citations omitted). “[A]bsent waiver by the State or valid congressional

  override, the Eleventh Amendment bars a damages action against a State in federal court.”

  Kentucky v. Graham, 473 U.S. 159, 169 (1985) (citation omitted). “This bar remains in effect when

  State officials are sued for damages in their official capacity.” Id. (citations omitted). “Congress

  has not abrogated Eleventh Amendment immunity in 42 U.S.C. §§ 1981, 1983, or 1985 cases, and

  Florida has not waived its Eleventh Amendment immunity in federal civil rights actions.” Henry

  v. Fla. Bar, 701 F. App’x 878, 880 (11th Cir. 2017) (citing cases). Accordingly, the Eleventh

  Amendment bars Plaintiff’s official-capacity damages claim against Defendants Inch, Colon, John

  Doe #1, and John Doe #2.




                                                           16
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 17 of 18

                                                             Case No. 20-cv-23438-BLOOM/McAliley


  E.     Punitive damages

         Plaintiff also seeks punitive damages against the Defendants. “[A] jury may be permitted

  to assess punitive damages in an action under § 1983 when the defendant’s conduct is shown to be

  motivated by evil motive or intent, or when it involves reckless or callous indifference to the

  federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983). “While the Smith

  Court determined that it was unnecessary to show actual malice to qualify for a punitive award, . .

  . its intent standard, at a minimum, required recklessness in its subjective form.” Kolstad v.

  American Dental Ass’n, 527 U.S. 526 (1999). Smith refers to a “subjective consciousness” of a

  risk of injury or illegality and a “criminal indifference to civil obligations.” Smith, 461 U.S. at 45-

  48 (quoting Philadelphia, W. & B.R. Co. v. Quigley, 62 U.S. 202, 214 (1858). At this early

  juncture, it cannot be determined whether punitive damages are recoverable against the Defendants

  arising from the facts alleged. Therefore, the punitive damages claim should proceed.

                                        IV.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Second Amended Complaint,

  ECF No. [17], is DISMISSED in part and is permitted to PROCEED in part:

         1.      Plaintiff’s deliberate indifference claims against Defendants Papillion and Glaxiola

                 shall PROCEED.

         2.      Plaintiff’s deliberate indifference claims against Defendants Tate, Inch, and

                 Centurion are DISMISSED.

         3.      Plaintiff’s ADA claim is DISMISSED.

         4.      Plaintiff’s excessive force claims against Defendants Inch and Colon are

                 DISMISSED.

         5.      Plaintiff’s excessive force claims against John Doe #1 and John Doe #2 shall

                 PROCEED.

                                                        17
Case 1:20-cv-23438-BB Document 21 Entered on FLSD Docket 02/17/2021 Page 18 of 18

                                                         Case No. 20-cv-23438-BLOOM/McAliley


         6.     By March 10, 2021, Plaintiff shall file a notice with the Court identifying the full

                name, badge number (if applicable), title, physical description, and address of

                unidentified Defendants John Doe #1 and John Doe #2. If Plaintiff has not

                identified the Defendants John Doe #1 and John Doe #2, he shall indicate, with

                specificity his efforts to obtain this information and the responses, if any, to his

                requests.

         7.     By March 10, 2021, Plaintiff shall provide summonses for the Clerk of Courts to

                issue as to Defendants Papillion and Glaxiola.

         DONE AND ORDERED in Chambers at Miami, Florida, on February 16, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE



  Copies to:

  Counsel of Record

  Andy R. Fontaine, Pro Se
  #148904
  Columbia Correctional Institution-Annex
  Inmate Mail/Parcels
  216 S.E. Corrections Way
  Lake City, FL 32025-2013




                                                    18
